DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 8/19/2021 has been entered. The claim 1 has been amended. The claims 1-9 are pending in the present application. 

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but are moot in view of the new ground(s) of rejection based on the newly cited Osborne reference. 
In the same field of endeavor, Osborne explicitly teaches the claim limitation that the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner, to prevent the surrounding people from viewing the selected portion (Osborne’s lens correspond to the claimed optical combiner. 
Osborne teaches at Paragraph 0043 that an embodiment may be made up of multiple independent sections of the HMD. These sections may have their respective opacity altered independently of one another. A lens may be formed in sections, where each section is independently controlled. This would allow for a gradient pattern or for partial tinting of the lenses or lens sections. An embodiment may use the independent sections to more naturally transition between the different levels of opacity. 
Osborne teaches at Paragraph 0017 this can cause issues for the user and those around them…although a user may be reading information displayed on the display, it can appear to others that the user is awkwardly staring in a particular direction or at a particular person. This could lead to third parties feeling uncomfortable or confrontational toward the user. Thus, an embodiment uses the electrochromic properties to increase the opacity of the lenses or prisms of a wearable device. By darkening the lens, they could avoid the appearance of staring at a particular person or area and at Paragraph 0033 that the background opacity of the HMD may be adjusted at 305 to better enable a user to view the information being displayed in such a context and at Paragraph 0034 that an embodiment would darken the lenses or background of the display to avoid the appearance of the user staring at others. As such, an embodiment may determine at 303 that the opacity should be increased at 305 for privacy reasons and at Paragraph 0035 that the HMD opacity should be altered at 305 to better enable the user to focus on interpreting and comprehending the information. This may be appropriate apart from the prevailing environmental context, as certain content is easier to perceive/view with an opaque background. 
Osborne teaches at Paragraph 0029-0030 that an embodiment may detect a characteristics of the content being displayed at 302, e.g., an image is being displayed, text is being displayed, the information being displayed is confidential in nature. An embodiment may then utilize the detected characteristic to determine if a change the opacity is appropriate at 302. For example, an embodiment may change the opacity of the display, e.g., tint, blacken, or change the color of the display, based on the content being displayed. Once the determination is made to change the opacity, an embodiment may alter the opacity of the lens or background on which the information is displayed at 305….it gives the glass the ability to change from transparent to translucent, thus blocking all or certain particular wavelengths of light. Osborne teaches at Paragraph 0034 that the user may wish to have the display opacity altered to keep bystanders from assuming they are awkwardly staring in a particular direction). 
Liechtenstein teaches the claim limitation the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner, to prevent the surrounding people from viewing the selected portion (Liechtenstein teaches that the type of objects are the AR artifacts. 
Liechtenstein teaches an optical see-through head mount display (HMD) device for displaying a computer generated (CG) content to a user to provide a type of augmented reality (AR) with private access of information. Liechtenstein teaches the private access of information when the AR content is only viewable at a certain angle. Liechtenstein teaches at Paragraph 0039 that the display is cleared of all AR artifacts (the type of AR content) giving an unobstructed view of the real world….if the angle is subsequently reduced again, the augmented reality artifacts, i.e., the virtualized monitor and the occlusion mask, reappear once more. Accordingly, the view of the AR content (the type of CG content) by the surrounding people from a different angle is blocked off completely. 
Liechtenstein teaches at Paragraph 0039 that the display is cleared of all AR artifacts (the type of AR content) giving an unobstructed view of the real world….if the angle is subsequently reduced again, the augmented reality artifacts, i.e., the virtualized monitor and the occlusion mask, reappear once more. Accordingly, the view of the AR content (the type of CG content) by the surrounding people from a different angle is blocked off completely. 
Liechtenstein teaches at Paragraph 0011-0012 and Paragraph 0034 and Paragraph 0046 that the virtual screen visibility control 1063 relates to the user setting parameters as to when the virtual screen enters auto-hide mode). 
It would have been obvious to have incorporated Liechtenstein and/or Osborne’s privacy masks into the occlusion mask of Benishti’s head mounted display system so as to have modified the opacity property of the CG content according to the type of the object in the composite image. One of the ordinary skill in the art would have been motivated to have modified the opacity of an object according to the privacy mask such that a degree of blur can vary based on the environmental factors. 
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. 
In Remarks, applicant alleged the Bar-Zeev reference does not teach the claim limitation: the dimension and position of said occlusion mask pattern correspond to a selected portion of said CG content being displayed on said optical combiner with applicant’s own misinterpretation. The examiner cannot concur. 
Applicant argues that Bar-Zeev is least based on the whole augmented reality image, instead of its selected portion. Applicant’s argument is unfounded. Bar-Zeev teaches at Paragraph 0037 that peripheral region of the field of view to represent a second, cutoff portion of the augmented reality image. Bar-Zeev’s selected portion is AR content in the central field of view. 

Bar-Zeev explicitly teaches the claim limitation: the dimension and position of said occlusion mask pattern correspond to a selected portion of said CG content being displayed on Bar-Zeev teaches Paragraph 0037 that peripheral region of the field of view to represent a second, cutoff portion of the augmented reality image. 
Bar-Zeev teaches at FIGS. 4A-4D and Paragraph 0058 that the opacity mask can be enlarged to cover the entire lens of the HMD device, extending beyond the display component of the augmented reality image in a central field of view and at Paragraph 0070 that the opacity filter control circuit identifies pixels of the opacity filter which are behind the augmented reality image, e.g., based on the size, shape and location of the augmented reality image…..generally, the pixels which follow the closed perimeter of augmented reality image are darkened). 
In Remarks, applicant alleged that nowhere in Benishiti et al discloses, teaches or implies such occluding mask is for or is capable of occluding the displayed content from the surrounding people. Applicant individually attacked Benishiti in an obviousness type of rejection. The new claim limitation has been old and well known in the art. Osborne teaches at Paragraph 0034 that an embodiment may determine at 303 that the opacity should be increased at 305 for privacy reasons. Moreover, the occluding mask such as an opaque mask inherently prevent the surrounding people from accessing the displayed content in an HMD device. 
Applicant made general allegation that Benishiti does not teach the claim limitation: the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner with applicant’s own misinterpretation without directly addressing the examiner’s ground of rejection based on Benishi’s relevant sections of disclosures. 
However, Benishti at least implicitly teaches the claim limitation: the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner (Benishti teaches in Abstract “an optical combiner 52A mounted on the structure before the eye, and a pixelated screen 60A having an array of variably transparent pixels coating the combiner….a projector 64A…to project at least one of a portion of the capture and a stored image onto a section of the screen at a selected location therefore” and Paragraph 0081 a stored image onto a section of the screen that a processor renders at least partially opaque….the at least partially opaque section is also referred to herein as an occlusion mask. 
Accordingly, the dimension and position of said occlusion mask corresponds to a selection portion of the stored image. 
Benishiti teaches at Paragraph 0107-0108 “the opacity of each pixel in an individual screen may be set by processor 26….the opacity of array 80A means that from the point of view of the left eye of professional 22, circular array 80A acts as a mask occluding corresponding features of portion 56 of the patient so that the array 80A is also referred to herein as occluding mask 80A. Similarly in screen 60B processor 26 has rendered a circular array 80B of the pixels of the screen opaque, while the remaining pixels of the screen are rendered transparent”. Paragraph 0109 “micro-projector 64A projects a prerecorded ultrasound image 90A of the patent's abdomen so as to overlay the image on mask 80A and micro-projector 64B projects an image 90B of the abdomen so as to overlay it on mask 80B”. 
Benishiti teaches at Paragraph 0108 that the dimension and position of the occlusion masks 80A/80B correspond to the dimension and position prerecorded ultrasound images 90A/90B of the abdomen so as to overlay it on mask 80A/80B as the micro-projectors 64 are configured to position images 90A and 90B on their respective masks. 
Benishiti further teaches at Paragraph 0181 that the processor 26 presents an occlusion mask on screens 60 to the professional who then adjusts a diameter of the occlusion mask until complete occlusion of the object is achieved and at Paragraph 0189-190 that the processor generates circular occlusion masks 80 in screens 60 and the processor, using the orientation of the ROI measured in step 304 and the central adjustment of combiners 52 in step 300, determines positions for the masks that will occlude ROI 34….the processor sets the diameter of masks 80 according to equation (7) …so that the masks fully occlude ROI 34). 
Applicant individually attacked Finding in an obviousness type of rejection with applicant’s own misinterpretation without addressing the examiner’s ground of rejection based on Finding Paragraph 0020. However, Finding teaches the claim limitation: the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner (Finding teaches at Paragraph 0020 that occluding the one or more portions of the augmented reality content….receiving instructions indicating which of the one or more portions of the augmented reality content are to be occluded). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al. US-PGPUB No. 2017/0178375 (hereinafter Benishti) in view of Finding et al. US-PGPUB No. 2018/0053352 (hereinafter Finding); Bar-Zeev et al. US-PGPUB No. 2012/0068913 (hereinafter . 
Re Claim 1: 
Benishti teaches an optical see-through head mount display (HMD) device for displaying a computer generated (CG) content to a user to provide a type of augmented reality (AR), wherein the HMD comprising:
at least one optical see-through display system (FIGS. 3A-3B), the system comprising: 
an optical combiner being partially reflective and partially transmissive (Paragraph 0078 citing “the optical combiner at least partially transmits elements of a scene in front of the assembly through the combiner….and redirects the transmission back to the user’s eye"; Paragraph 0097 citing “each optical combiner 52 is configured to at least partially transmits elements of a scene through the combiner so that a portion 56 of the patient 30 is assumed to be directly visible through each combiner 52….each optical combiner is configured to….redirect or reflect the transmission back to the eye of professional 22....Thus, any given section of the optical combiner may combine directly visible material with redirected or reflected material and provide this combined material to the eye of the user" and Paragraph 0098 “Optical combiners of various types are known in the art. One known type uses a semi reflective surface which transmits an image from an image source after it has passed through a set of lenses”; 
Paragraph 0101 “an opaque state where approximately 95% of the incoming light is blocked and 5% is transmitted…a transparent state where approximately 60% of the incoming light is blocked and 40% is transmitted”); and 
At least one optical means that changes from transparent to opaque for creating an occlusion mask pattern (Paragraph 0107-0108 citing “the opacity of array 80A means that from the point of view of the left eye of professional 22, circular array 80A acts as a mask occluding corresponding features of portion 56 of the patient so that the array 80A is also referred to herein as occluding mask 80A. Similarly in screen 60B processor 26 has rendered a circular array 80B of the pixels of the screen opaque, while the remaining pixels of the screen are rendered transparent”); 
at least one image source to provide said CG content on said optical combiner (Paragraph 0092 processor 26 is typically able to access a database 40 wherein are stored images and other visual elements used by system 20; 
Abstract “an optical combiner 52A mounted on the structure before the eye, and a pixelated screen 60A having an array of variably transparent pixels coating the combiner….a projector 64A…to project at least one of a portion of the capture and a stored image onto a section of the screen at a selected location therefore” and Paragraph 0081 a stored image onto a section of the screen that a processor renders at least partially opaque….the at least partially opaque section is also referred to herein as an occlusion mask; 
Paragraph 0078 “typically, two combiners are mounted, one in front of each eye”. Paragraph 0097 citing “each optical combiner 52 is configured to at least partially transmits elements of a scene through the combiner so that a portion 56 of the patient 30 is assumed to be directly visible through each combiner 52….each optical combiner is configured to….redirect or reflect the transmission back to the eye of professional 22....Thus, any given section of the optical combiner may combine directly visible material with redirected or reflected material and provide this combined material to the eye of the user". 
Paragraph 0103 “there are two generally similar devices 68A and 68B, respectively aligned to be approximately orthogonal to planar combiners 52A and 52B so as to be able to capture radiation of respective images of scenes viewed by the left and right eyes of professional 22”. Paragraph 0118 “the processor registers the two overlaid images”. 
Paragraph 0107-0108 citing “the opacity of each pixel in an individual screen may be set by processor 26….the opacity of array 80A means that from the point of view of the left eye of professional 22, circular array 80A acts as a mask occluding corresponding features of portion 56 of the patient so that the array 80A is also referred to herein as occluding mask 80A. Similarly in screen 60B processor 26 has rendered a circular array 80B of the pixels of the screen opaque, while the remaining pixels of the screen are rendered transparent”. Paragraph 0109 “micro-projector 64A projects a prerecorded unltrasound image 90A of the patent's abdomen so as to overlay the image on mask 80A and micro-projector 64B projects an image 90B of the abdomen so as to overlay it on mask 80B”).


Benishti teaches rendering a section of the screen at least partially opaque. Thus, Benishti implicitly teaches a selection section of the CG content (the stored image). 
Benishti at least implicitly teaches or suggests the claim limitation: the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner, Benishti teaches in Abstract “an optical combiner 52A mounted on the structure before the eye, and a pixelated screen 60A having an array of variably transparent pixels coating the combiner….a projector 64A…to project at least one of a portion of the capture and a stored image onto a section of the screen at a selected location therefore” and Paragraph 0081 a stored image onto a section of the screen that a processor renders at least partially opaque….the at least partially opaque section is also referred to herein as an occlusion mask; 
Benishiti teaches at Paragraph 0107-0108 “the opacity of each pixel in an individual screen may be set by processor 26….the opacity of array 80A means that from the point of view of the left eye of professional 22, circular array 80A acts as a mask occluding corresponding features of portion 56 of the patient so that the array 80A is also referred to herein as occluding mask 80A. Similarly in screen 60B processor 26 has rendered a circular array 80B of the pixels of the screen opaque, while the remaining pixels of the screen are rendered transparent”. Paragraph 0109 “micro-projector 64A projects a prerecorded ultrasound image 90A of the patent's abdomen so as to overlay the image on mask 80A and micro-projector 64B projects an image 90B of the abdomen so as to overlay it on mask 80B”. 
Benishiti teaches at Paragraph 0108 that the dimension and position of the occlusion masks 80A/80B correspond to the dimension and position prerecorded ultrasound images 90A/90B of the abdomen so as to overlay it on mask 80A/80B as the micro-projectors 64 are configured to position images 90A and 90B on their respective masks. 
Benishiti further teaches at Paragraph 0181 that the processor 26 presents an occlusion mask on screens 60 to the professional who then adjusts a diameter of the occlusion mask until complete occlusion of the object is achieved and at Paragraph 0189-190 that the processor generates circular occlusion masks 80 in screens 60 and the processor, using the orientation of the ROI measured in step 304 and the central adjustment of combiners 52 in step 300, determines positions for the masks that will occlude ROI 34….the processor sets the diameter of masks 80 according to equation (7) …so that the masks fully occlude ROI 34). 
Finding teaches at Paragraph 0020 that occluding the one or more portions of the augmented reality content….receiving instructions indicating which of the one or more portions of the augmented reality content are to be occluded). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Finding of occlusion mask for selecting one or more portions of the AR content to have modified Benishiti’s occlusion mask to have partially occluded the AR content (CG content). One of the ordinary skill in the art would have been motivated to have provided an occlusion mask that is designed to have partially as opposed to fully occluded the AR content. 
Even if the claimed occlusion mask pattern has any specific meaning intended by the applicant such that the dimension and shape of the claimed occlusion mask pattern may be adjusted in any specific manner as a privacy mask pattern as interpreted by applicant to correspond to the dimension of the entire lens of the HMD device, Bar-Zeev explicitly teaches the claim limitation: the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner, Bar-Zeev teaches Paragraph 0037 that peripheral region of the field of view to represent a second, cutoff portion of the augmented reality image. 
Bar-Zeev teaches at FIGS. 4A-4D and Paragraph 0058 that the opacity mask can be enlarged to cover the entire lens of the HMD device, extending beyond the display component of the augmented reality image in a central field of view and at Paragraph 0070 that the opacity filter control circuit identifies pixels of the opacity filter which are behind the augmented reality image, e.g., based on the size, shape and location of the augmented reality image…..generally, the pixels which follow the closed perimeter of augmented reality image are darkened). 
It would have been obvious to have adjusted the position, size and shape of the occlusion mask pattern to correspond to the dimension and position of the CG content (AR image) according to Bar-Zeev to have adjusted the position/location, size and shape of the occlusion mask pattern of Benishiti. One of the ordinary skill in the art would have been motivated to have adapted the position, size and shape of the occlusion mask pattern to the size and shape of the augmented reality content to be overlaid on the real-world scene.  
However, Benishiti, Bar-Zeev and Finding do not explicitly teach: the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner, to prevent the surrounding people from viewing the selected portion. 
In the same field of endeavor, Osborne explicitly teaches the claim limitation that the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner, to prevent the surrounding people from viewing the selected portion (Osborne’s lens correspond to the claimed optical combiner. 
Osborne teaches at Paragraph 0043 that an embodiment may be made up of multiple independent sections of the HMD. These sections may have their respective opacity altered independently of one another. A lens may be formed in sections, where each section is independently controlled. This would allow for a gradient pattern or for partial tinting of the lenses or lens sections. An embodiment may use the independent sections to more naturally transition between the different levels of opacity. 
Osborne teaches at Paragraph 0017 this can cause issues for the user and those around them…although a user may be reading information displayed on the display, it can appear to others that the user is awkwardly staring in a particular direction or at a particular person. This could lead to third parties feeling uncomfortable or confrontational toward the user. Thus, an embodiment uses the electrochromic properties to increase the opacity of the lenses or prisms of a wearable device. By darkening the lens, they could avoid the appearance of staring at a particular person or area and at Paragraph 0033 that the background opacity of the HMD may be adjusted at 305 to better enable a user to view the information being displayed in such a context and at Paragraph 0034 that an embodiment would darken the lenses or background of the display to avoid the appearance of the user staring at others. As such, an embodiment may determine at 303 that the opacity should be increased at 305 for privacy reasons and at Paragraph 0035 that the HMD opacity should be altered at 305 to better enable the user to focus on interpreting and comprehending the information. This may be appropriate apart from the prevailing environmental context, as certain content is easier to perceive/view with an opaque background. 
Osborne teaches at Paragraph 0029-0030 that an embodiment may detect a characteristics of the content being displayed at 302, e.g., an image is being displayed, text is being displayed, the information being displayed is confidential in nature. An embodiment may then utilize the detected characteristic to determine if a change the opacity is appropriate at 302. For example, an embodiment may change the opacity of the display, e.g., tint, blacken, or change the color of the display, based on the content being displayed. Once the determination is made to change the opacity, an embodiment may alter the opacity of the lens or background on which the information is displayed at 305….it gives the glass the ability to change from transparent to translucent, thus blocking all or certain particular wavelengths of light. Osborne teaches at Paragraph 0034 that the user may wish to have the display opacity altered to keep bystanders from assuming they are awkwardly staring in a particular direction). 
Liechtenstein teaches the claim limitation the dimension and position of said occlusion mask pattern correspond to a selection portion of said CG content being displayed on said optical combiner, to prevent the surrounding people from viewing the selected portion (Liechtenstein teaches that the type of objects are the AR artifacts. 
Liechtenstein teaches an optical see-through head mount display (HMD) device for displaying a computer generated (CG) content to a user to provide a type of augmented reality (AR) with private access of information. Liechtenstein teaches the private access of information when the AR content is only viewable at a certain angle. Liechtenstein teaches at Paragraph 0039 that the display is cleared of all AR artifacts (the type of AR content) giving an unobstructed view of the real world….if the angle is subsequently reduced again, the augmented reality artifacts, i.e., the virtualized monitor and the occlusion mask, reappear once more. Accordingly, the view of the AR content (the type of CG content) by the surrounding people from a different angle is blocked off completely. 
Liechtenstein teaches at Paragraph 0039 that the display is cleared of all AR artifacts (the type of AR content) giving an unobstructed view of the real world….if the angle is subsequently reduced again, the augmented reality artifacts, i.e., the virtualized monitor and the occlusion mask, reappear once more. Accordingly, the view of the AR content (the type of CG content) by the surrounding people from a different angle is blocked off completely. 
Liechtenstein teaches at Paragraph 0011-0012 and Paragraph 0034 and Paragraph 0046 that the virtual screen visibility control 1063 relates to the user setting parameters as to when the virtual screen enters auto-hide mode). 
It would have been obvious to have incorporated Liechtenstein and/or Osborne’s privacy masks into the occlusion mask of Benishti’s head mounted display system so as to have modified the opacity property of the CG content according to the type of the object in the composite image. One of the ordinary skill in the art would have been motivated to have modified the opacity of an object according to the privacy mask such that a degree of blur can vary based on the environmental factors. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al. US-PGPUB No. 2017/0178375 (hereinafter Benishti) in view of Finding et al. US-PGPUB No. 2018/0053352 (hereinafter Finding); Bar-Zeev et al. US-PGPUB No. 2012/0068913 (hereinafter Bar-Zeev); Osborne et al. US-PGPUB No. 2016/0170206 (hereinafter Osborne) and von und zu Liechtenstein US-PGPUB No. 2016/0320625 (hereinafter Liechtenstein). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of a computer-generated (CG) content engine; computing system coupled to the said CG content engine to generate a selected mask pattern that depends on identifying the various CG objects being presented by the CG content engine to the user as augmented reality objects such that said CG objects can be selected. 
Bar-Zeev the claim limitation: 
Bar-Zeev teaches at FIGS. 1-2 an augmented reality emitter 102 comprising a processor 222 programmed to generate the augmented reality content);
computing system coupled to the said CG content engine to generate a selected mask pattern that depends on identifying the various CG objects being presented by the CG content engine to the user as augmented reality objects such that said CG objects can be selected (Bar-Zeev teaches Paragraph 0037 that peripheral region of the field of view to represent a second, cutoff portion of the augmented reality image).  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the computing system determines a portion of the CG content to be masked, wherein: the front facing camera images an object behind the selected mask; the computer system superimposes the image onto the virtual reality image being displayed at the location of the selected mask; the image being projected in this particular location will be a composite of the camera image from the real world and the CG content. 
Benishti does not explicitly teach, but Finding teaches the claim limitation that the computing system determines a portion of the CG content to be masked, wherein: the front facing camera images an object behind the selected mask (Finding teaches at Paragraph 0039 that the wearable computing device 104 may include a screen that displays what is captured with a camera of the wearable computing device 104); the computer system superimposes the image onto the virtual reality image being displayed at the location of the selected mask; the image being projected in this particular location will be a composite of the camera image from the real world and the CG content (Finding teaches at Paragraph 0043 that virtual indicators are then . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al. US-PGPUB No. 2017/0178375 (hereinafter Benishti) in view of Finding et al. US-PGPUB No. 2018/0053352 (hereinafter Finding); Bar-Zeev et al. US-PGPUB No. 2012/0068913 (hereinafter Bar-Zeev); Traff US-PGPUB No. 2015/0145992 (hereinafter Traff); Osborne et al. US-PGPUB No. 2016/0170206 (hereinafter Osborne) and von und zu Liechtenstein US-PGPUB No. 2016/0320625 (hereinafter Liechtenstein). 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the computing system coupled to said CG content engine device, wherein the user specify the type of the objects which he wants the privacy on to generate the selected mask for only said type of objects. 
Liechtenstein in view of Traff teach the claim limitation the computing system coupled to said CG content engine device, wherein the user specify the type of the objects which he wants the privacy on to generate the selected mask for only said type of objects (Liechtenstein teaches that the type of objects are the AR artifacts. 
Liechtenstein teaches an optical see-through head mount display (HMD) device for displaying a computer generated (CG) content to a user to provide a type of augmented reality (AR) with private access of information. Liechtenstein teaches the private access of information when the AR content is only viewable at a certain angle. Liechtenstein teaches at Paragraph 0039 that the display is cleared of all AR artifacts (the type of AR content) giving an unobstructed view of the real world….if the angle is subsequently reduced again, the augmented reality artifacts, i.e., the virtualized monitor and the occlusion mask, reappear once more. Accordingly, the view of the AR content (the type of CG content) by the surrounding people from a different angle is blocked off completely. 
Liechtenstein teaches at Paragraph 0039 that the display is cleared of all AR artifacts (the type of AR content) giving an unobstructed view of the real world….if the angle is subsequently reduced again, the augmented reality artifacts, i.e., the virtualized monitor and the occlusion mask, reappear once more. Accordingly, the view of the AR content (the type of CG content) by the surrounding people from a different angle is blocked off completely. 
Liechtenstein teaches at Paragraph 0011-0012 and Paragraph 0034 and Paragraph 0046 that the virtual screen visibility control 1063 relates to the user setting parameters as to when the virtual screen enters auto-hide mode). 
Traff teaches the claim limitation that the computing system coupled to said CG content engine device, wherein the user specify the type of the objects which he wants the privacy on to generate the selected mask for only said type of objects. Traff teaches at FIG. 5 and Paragraph 0033 and 0043-0044 that applying rules to received input data to determine privacy mask wherein the mask can be dynamically set based on parameters relating to the content of the image. Traff teaches at Paragraph 0056 that the degree of blurring can vary based on the 
Traff teaches at FIG. 5 and Paragraph 0033 and 0043-0044 that applying rules to received input data to determine privacy mask wherein the mask can be dynamically set based on parameters relating to the content of the image. Traff teaches at Paragraph 0056 that the degree of blurring can vary based on the temperature differential. For example, an individual’s extremities and clothes are often colder than 37 degrees Celsius and will thus be less blurred than the face of the person since the face is generally the feature of the individual that needs to be protected more due to privacy reasons. 
Traff teaches at Paragraph 0052-0059 that deliberately displaying certain portions of the image at a significantly lower resolution that the original image. Privacy masks can be created in accordance with various embodiments that use any of these techniques...convolving the composite image and privacy mask with a Gaussian function or a blur box….once the object has been identified, an adaptive privacy mask can be applied to these objects. 
Applying Traff’s privacy mask to Liechtenstein’s privacy mask would have allowed the selected display of the CG content. 
It would have been obvious to have incorporated Liechtenstein and Traff’s privacy masks into the occlusion mask of Benishti’s head mounted display system so as to have modified the . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al. US-PGPUB No. 2017/0178375 (hereinafter Benishti) in view of Finding et al. US-PGPUB No. 2018/0053352 (hereinafter Finding); Bar-Zeev et al. US-PGPUB No. 2012/0068913 (hereinafter Bar-Zeev); Osborne et al. US-PGPUB No. 2016/0170206 (hereinafter Osborne) and von und zu Liechtenstein US-PGPUB No. 2016/0320625 (hereinafter Liechtenstein); Smithwick US-PGPUB No. 2017/0041598 (hereinafter Smithwick) and Caldeira et al. US-PGPUB No. 2013/0173029 (hereinafter Caldeira). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the occlusion mask pattern created on the optical means can be switched on and off based on user preference.
Benishti does not teach, but Smithwick teaches the claim limitation that the occlusion mask pattern created on the optical means can be switched on and off based on user preference (Smithwick teaches at Paragraph 0032 that the display panel 122 is further adapted for operation in a second state to display one or more masks 129 and to otherwise be transparent (e.g., areas or portions of the panel 122 not displaying a mask 129 are translucent to transparent to light. The masks 129 define opacity of the panel 122 on a pixel basis and may be black or opaque or be adapted for providing less opacity such as by providing all or portions of the mask with a value on the grayscale. Smithwick teaches at Paragraph 0072 that the display can also be interactive by adding sensors to provide feedback of user touch, gesture, location, or pose to control and modify the content/mask. 
 Smithwick teaches at Paragraph 0070 that the content/mask switching scheme provides per-pixel independently controllable luminance, color and opacity). 
From a different perspective, Caldeira teaches the claim limitation that the occlusion mask pattern created on the optical means can be switched on and off based on user preference (Caldeira teaches at Paragraph 0271 that an optical disablement component 2110 may be activated to cause partial or complete malfunction of a functional aspect of the direct-viewing optical device 2100…blocking the optical path by activating a shutter or opaque filter)
It would have been obvious to have enabled or disabled the occlusion mask of Benishti’s head mounted display system according to Smithwick/Caldeira as the mask can be switched on or off by a user. One of the ordinary skill in the art would have been motivated to have switched on/off the occlusion mask by activating or turning off the opaque filter.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al. US-PGPUB No. 2017/0178375 (hereinafter Benishti) in view of Finding et al. US-PGPUB No. 2018/0053352 (hereinafter Finding); Bar-Zeev et al. US-PGPUB No. 2012/0068913 (hereinafter Bar-Zeev); Osborne et al. US-PGPUB No. 2016/0170206 (hereinafter Osborne) and von und zu Liechtenstein US-PGPUB No. 2016/0320625 (hereinafter Liechtenstein); Smithwick US-PGPUB No. 2017/0041598 (hereinafter Smithwick). 
Re Claim 6: 

However, Benishti at least suggests the claim limitation that the computing system further comprises: an algorithm to create an occlusion mask pattern on the optical means based on a user preference; and an image processor to render a composited scene by electronically combining an image of an augmented object in the real world and said spatially-registered CG content (Paragraph 0118 citing “the processor registers the two overlaid images, image 110 and image 112 with each other and the registration is possible since by tracking device 38, the processor is aware of the location of the device distal end with respect to the captured image”. 
Paragraph 0107-0108 citing “the opacity of each pixel in an individual screen may be set by processor 26….the opacity of array 80A means that from the point of view of the left eye of professional 22, circular array 80A acts as a mask occluding corresponding features of portion 56 of the patient so that the array 80A is also referred to herein as occluding mask 80A. Similarly in screen 60B processor 26 has rendered a circular array 80B of the pixels of the screen opaque, while the remaining pixels of the screen are rendered transparent”. Paragraph 0109 “micro-projector 64A projects a prerecorded unltrasound image 90A of the patent's abdomen so as to overlay the image on mask 80A and micro-projector 64B projects an image 90B of the abdomen so as to overlay it on mask 80B”). 
Benishti does not teach, but Smithwick teaches the claim limitation that the computing system further comprises: an algorithm to create an occlusion mask pattern on the Smithwick teaches at Paragraph 0032 that the display panel 122 is further adapted for operation in a second state to display one or more masks 129 and to otherwise be transparent (e.g., areas or portions of the panel 122 not displaying a mask 129 are translucent to transparent to light. The masks 129 define opacity of the panel 122 on a pixel basis and may be black or opaque or be adapted for providing less opacity such as by providing all or portions of the mask with a value on the grayscale. Smithwick teaches at Paragraph 0072 that the display can also be interactive by adding sensors to provide feedback of user touch, gesture, location, or pose to control and modify the content/mask. 
 Smithwick teaches at Paragraph 0070 that the content/mask switching scheme provides per-pixel independently controllable luminance, color and opacity). 
It would have been obvious to have enabled or disabled the occlusion mask of Benishti’s head mounted display system according to Smithwick as the mask can be switched on or off by a user. One of the ordinary skill in the art would have been motivated to have switched on/off the occlusion mask by activating or turning off the opaque filter.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al. US-PGPUB No. 2017/0178375 (hereinafter Benishti) in view of Finding et al. US-PGPUB No. 2018/0053352 (hereinafter Finding); Bar-Zeev et al. US-PGPUB No. 2012/0068913 (hereinafter Bar-Zeev); Osborne et al. US-PGPUB No. 2016/0170206 (hereinafter Osborne) and von und zu Liechtenstein US-PGPUB No. 2016/0320625 (hereinafter Liechtenstein). 
Re Claim 7: 

However, Benishti further teaches the claim limitation that said at least one optical means that changes from transparent to opaque is a layer of liquid crystal display (LCD) (Benishti teaches at Paragraph 0100-0107 that screens 60 are typically LCDs formed of a rectangular array of liquid crystal pixels having an array of variably transparent pixels coating the combiner wherein the processor has rendered in screen 60A a circular array 80A of the pixels of the screen opaque while the remaining pixels of the screen are rendered transparent). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al. US-PGPUB No. 2017/0178375 (hereinafter Benishti) in view of Finding et al. US-PGPUB No. 2018/0053352 (hereinafter Finding); Bar-Zeev et al. US-PGPUB No. 2012/0068913 (hereinafter Bar-Zeev); Osborne et al. US-PGPUB No. 2016/0170206 (hereinafter Osborne) and von und zu Liechtenstein US-PGPUB No. 2016/0320625 (hereinafter Liechtenstein); Bohan et al. US-PGPUB No. 2016/0077345 (hereinafter Bohan) and  Legerton et al. US-PGPUB No. 2010/0265163 (hereinafter Legerton). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that said at least one optical means is a light adaptive means capable of changing that changes from transparent to opaque when exposed to specific types of light of sufficient intensity. 
However, Bar-Zeev at least suggests the claim limitation that that said at least one optical means is a light adaptive means capable of changing that changes from transparent to opaque 
Bohan et al. US-PGPUB No. 2016/0077345 teaches the claim limitation that said at least one optical means is a light adaptive means capable of changing that changes from transparent to opaque when exposed to specific types of light of sufficient intensity (Bohan teaches at Paragraph 0057-0058 that the glass may be a photochromic glass whose level of opacity increases when exposed to ambient light). 
It would have been obvious to one of the ordinary skill in the art to have modified Bar-Zeev’s opacity filter with Bohan’s photochromic glass for changing the level of opacity with respect to ambient light. One of the ordinary skill in the art would have been motivated to use alternative photochromic material for the opacity filter. 
Legerton et al. US-PGPUB No. 2010/0265163 teaches the claim limitation that said at least one optical means is a light adaptive means capable of changing that changes from transparent to opaque when exposed to specific types of light of sufficient intensity (Legerton teaches at Paragraph 0100 that the controllable optical properties such as opacity may be controlled by providing the photochromic material with an electromagnetic signal to increase or decrease the opacity of the photochromic material). 


Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that said light adaptive means is a photochromic lens. 
Bohan et al. US-PGPUB No. 2016/0077345 teaches the claim limitation that said light adaptive means is a photochromic lens (Bohan teaches at Paragraph 0057-0058 that the glass may be a photochromic glass whose level of opacity increases when exposed to ambient light). 
It would have been obvious to one of the ordinary skill in the art to have modified Bar-Zeev’s opacity filter with Bohan’s photochromic glass for changing the level of opacity with respect to ambient light. One of the ordinary skill in the art would have been motivated to use alternative photochromic material for the opacity filter. 
Legerton et al. US-PGPUB No. 2010/0265163 teaches the claim limitation that said light adaptive means is a photochromic lens (Legerton teaches at Paragraph 0100 that the controllable optical properties such as opacity may be controlled by providing the photochromic material with an electromagnetic signal to increase or decrease the opacity of the photochromic material). 
It would have been obvious to one of the ordinary skill in the art to have modified Bar-Zeev’s opacity filter with Legerton’s photochromic glass for changing the level of opacity with respect to ambient light. One of the ordinary skill in the art would have been motivated to use alternative photochromic material for the opacity filter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIN CHENG WANG/Primary Examiner, Art Unit 2613